     Case 2:19-cv-01999-APG-NJK Document 33
                                         34 Filed 10/08/20 Page 1 of 3
                                                                     2




     WRIGHT, FINLAY & ZAK, LLP
 1
     Michael S. Kelley, Esq.
 2   Nevada Bar No. 10101
     7785 W. Sahara Ave., Suite 200
 3   Las Vegas, NV 89117
     (702) 475-7964; Fax: (702) 946-1345
 4
     mkelley@wrightlegal.net
 5   Attorneys for Defendant, New American Funding

 6                               UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA

 8   PAUL TUTTOBENE,                                    Case No.: 2:19-cv-01999-APG-NJK
 9                 Plaintiff,
10                                                      EX PARTE MOTION TO REMOVE
            vs.                                         COUNSEL FROM SERVICE LIST
11
     TRANSUNION, LLC; AND NEW AMERICAN
12   FUNDING,
13                 Defendants.
14
           COMES NOW, Defendant, New American Funding (hereinafter “Defendant”), by and
15
     through its attorney of record, Michael S. Kelley, Esq. of the law firm Wright, Finlay & Zak,
16
17   LLP and requests the removal of Dana Jonathon Nitz, Esq. and Michael S. Kelley, Esq.

18   (“Previous Attorneys”) from the Service List in the above-captioned matter. Plaintiff, Paul
19   Tuttobene, has settled his disputes with Defendant and have been dismissed with prejudice per
20
     the Order [ecf no. 19] filed on 2/28/2020. Subsequent filings have been made and Previous
21
     Attorneys are receiving notices of the proceedings in this case. As a result, it is no longer
22
23   necessary that Previous Attorneys receive notice of the ongoing proceedings.

24
     ///
25
26
     ///
27
28   ///



                                               Page 1 of 2
     Case 2:19-cv-01999-APG-NJK Document 33
                                         34 Filed 10/08/20 Page 2 of 3
                                                                     2




           Accordingly, the undersigned counsel requests that Dana Jonathon Nitz, Esq. and
 1
 2   Michael S. Kelley, Esq. be removed from the Service List in this matter.

 3         DATED this 8th day of October, 2020.
 4
                                                WRIGHT, FINLAY & ZAK, LLP
 5
                                                /s/ Michael S. Kelley, Esq.
 6                                              Michael S. Kelley, Esq.
 7                                              Nevada Bar No. 10101
                                                7785 W. Sahara Ave., Suite 200
 8                                              Las Vegas, NV 89117
                                                Attorney for Defendant, New American Funding
 9
10   IT IS SO ORDERED.
                                      CERTIFICATE OF SERVICE
     Dated: October 8, 2020
11   .        Pursuant to FRCP 5(b) and Electronic Filing Procedure IV(B), I certify that on the 8th
     .
12   day of October, 2020, a true and correct copy of this EX PARTE MOTION TO REMOVE
     _____________________________
13   Nancy
     COUNSEL  J. Koppe
                   FROM SERVICE LIST was transmitted electronically through the Court’s e-
     United States Magistrate Judge
14   filing electronic system to the attorney(s) associated with this case as follows:
15
            Dana Jonathon Nitz     dnitz@selmanlaw.com, cbott@selmanlaw.com
16
            David H.
17          Krieger dkrieger@kriegerlawgroup.com, 8076479420@filings.docketbird.com, graha
18          m@kriegerlawgroup.com, kriegerlawgroupllc@jubileebk.net, smiller@kriegerlawgroup.
            com
19
            Jennifer Rebecca
20          Bergh jbergh@qslwm.com, etijerina@qslwm.com, jsauls@qslwm.com
21
            Justin Sauls   jsauls@qslwm.com
22
            Michael Kind     mk@kindlaw.com, 9868081420@filings.docketbird.com
23
24          Shawn Wayne
            Miller smiller@kriegerlawgroup.com, dkrieger@kriegerlawgroup.com, graham@krieg
25          erlawgroup.com, kriegerlawgroupllc@jubileebk.net
26
            Trevor
27          Waite twaite@alversontaylor.com, efile@alversontaylor.com, kbonds@alversontayor.
            com
28



                                               Page 2 of 2
